﻿
it is indeed a pleasure and an honour for me to convey to Mr. Dante Caputo, on behalf of the Government and people of Trinidad and Tobago, our sincere congratulations on his election as President of this forty-third session of the General Assembly. In the light of the political and diplomatic experience which he brings to this office, we are assured that the deliberations of the Assembly will be conducted in a manner that will redound to the credit of his own country, Argentina, as well as to our region of Latin America and the Caribbean.
It is also with considerable pleasure that I commend his predecessor,
Mr. Peter Florin of the German Democratic Republic, for the efficient manner in which he per sided over the forty-second session of the General Assembly and the third special session of the Assembly devoted to disarmament.
Trinidad and Tobago fully shares the view which the President of the Assembly recently expressed on the role of the United Nations as an instrument of survival for the small and medium-sized countries of the world. For that reason, we attach a very special significance to our member ship in the United Nations. We remain firmly committed to the purposes and principles of the Charter. Indeed, we steadfastly believe in the sovereign equality of all States, in the peaceful settlement of international disputes, in respect for human rights, and in international co-operation in solving international problems of an economic, social, cultural or humanitarian character. We acknowledge that the Organization has not always lived up to the expectations which we harboured when Trinidad and Tobago joined the United Nations 25 years ago. Its role, clearly identified by the founding fathers in 1945, as the guardian of international peace and security and as the conscience of mankind has not always been fulfilled.
However, there Is a mood of optimism which suggests that 1938 may well be recorded as the year in which the international community rediscovered the potential of the United Nations for solving seemingly intractable problems. The recent award of the 1988 Nobel Peace Prize to the United Nations peace-keeping forces bears ample testimony to this resurgence of faith in the ability of the Organization to achieve its objectives.
Trinidad and Tobago salutes the Important contribution made by the super-Powers in lessening international tensions. It also highly commends the work of our Secretary-General, Mr. Javier Perez de Cuellar, whose Indefatigable efforts in the cause of peace have contributed to, and continue to influence positively, the current international climate.
In this regard, I wish to allude to the signing of the Geneva Accords in April, which was achieved through the good offices of our Secretary-General and, in particular, the tireless efforts of Mr. Diego Cordovez, the former Under-Secretary-General for Special Political Affairs. We welcome most whole-heartedly the successful outcome of those negotiations between the United States, the Soviet Onion, Pakistan and Afghanistan, which has now set the stage for the resolution of the situation in Afghanistan. My Government wishes to place on record its appreciation of Mr. Diego Cordovez's services to the cause of international peace and security and to extend to him our congratulations and best wishes on his appointment as Foreign Minister of Ecuador. Lest his efforts be wasted, we urge the parties to the Accords to respect their terms and the spirit in which they have been agreed, so as to facilitate the work of the United Nations Good Offices Mission for Afghanistan.
Yet mother event which has given us cause for optimism is the recently concluded cease-fire agreement in the Iraq-Iran war. The Secretary-General is to be complimented on his success in achieving this first step in what is likely to be a long and difficult road to a final settlement. My delegation assures the Secretary-General of its complete support in his efforts to implement Security Council resolution 598 (1987), and takes the opportunity to urge both parties to do all that is possible to arrive at a permanent peace settlement.
Further, in Western Sahara the Secretary-General's mediation efforts, conducted jointly with the Chairman of the Organization of African Unity, aimed at ending the war between the Kingdom of Morocco and the POLISARSO Front, appear to be bearing fruit. The recent agreement in principle between the disputants on a United Nations peace plan, which provides for a cease-fire, the deployment of United Nations peace-keeping forces and the conducting of a referendum on the future status of the Territory, is most encouraging. The Government of Trinidad and Tobago will continue to support this peace process, which should result in the just and permanent resolution of the Western Sahara conflict.
These successes represent signs of encouragement for the peaceful settlement of disputes and generate an element of hope and optimism about the willingness of nations to co-operate in the resolution of their problems. Small States in particular welcome these developments, since invariably such States stand to benefit greatly from an improved international climate. 
But  while in these instances we have cause to rejoice, the situation elsewhere is far from  comforting. The disturbances in the Israeli-occupied territories have exposed the inevitability of change, as millions of Palestinians continue to be deprived of their basic human rights. We in Trinidad and Tobago strongly support the proposal for an international conference on peace in the Middle East, and feel that the terms of any settlement to emerge from such a conference should include a clear recognition of the right of all States to exist within secure and recognized boundaries, and the guarantee of a homeland for the Palestinian people.
The problems posed by the racist regime in Pretoria continue to plague the lives of millions of black people in southern Africa. There the white minority seeks to perpetuate its virtual enslavement of the black majority by banning and imprisoning its leaders, incarcerating children and denying fundamental human rights on the basis of race and colour of skin. For us in Trinidad and Tobago, 1 August 1988 brought poignant memories of the inhumanity of slavery, for we commemorated on that day the 150th anniversary of the emancipation of the slaves in the English-speaking Caribbean. As members of the Organization and of the world community, we cannot consider ourselves to have been truly emancipated so long as the black majority in South Africa is enslaved in the name of an absurd and discredited concept of ethnic superiority. For this reason, the delegation of Trinidad and Tobago once more calls upon the international community to bring about a speedy end to the system of apartheid by the imposition of a comprehensive regime of mandatory sanctions,
Trinidad and Tobago are encouraged by recent indications that implementation of Security Council Resolutions 43S (1978), on independence for Namibia, may be imminent. However, the international community has too often witnessed the machinations of the Pretoria regime. We therefore view this development with guarded optimism, for we are painfully aware that many details of the process of withdrawal of armed forces from Namibia and preparations for the holding of elections in that Territory are still be to worked out. Many opportunities exist, therefore, for the South Africans to derail the process of implementation at any time. Trinidad and Tobago attaches great importance to the question of Namibia and will be paying close attention to progress in implementing the Security Council decision on the matter. We would like to think that at the forty-fourth session of the General Assembly we shall have the opportunity to join others in supporting the admission of a free and independent Namibia to this world body.
Trinidad and Tobago recognizes the limited progress made in respect of the problems related to Kampuchea and Cyprus, and we hope that the new initiatives being taken at the present time by the parties concerned will lead to a peaceful resolution of these outstanding issues.
In like manner, ray delegation has noted with some satisfaction that positive efforts are being made by both parties to bring about a settlement of the Korean problem through dialogue and negotiation. It is our fervent wish that this process will result in the resolution of the problem in accordance with the hopes and aspirations of the peoples of the Korean peninsula. Coming nearer to home, my delegation notes with regret that progress towards peace in Central America has slowed down somewhat during the past year. The delegation of Trinidad and Tobago is firmly of the view that the spirit of co-operation that resulted in the Contadora initiatives and, more recently, in the Arias plan and Esquipulas II is a demonstration of the ability of the peoples of Latin America to devise appropriate solutions to their problems. We believe that progress towards peace can be achieved only where mutual trust and understanding prevail. We would therefore urge the countries of the region to work assiduously to create those conditions in their continuing search for a negotiated and lasting solution.
In this nuclear age, in which man possesses the capacity to obliterate life and civilization as we know it with his own weapons, the issue of nuclear disarmament will continue to be a major source of concern to all mankind, and rightly so. During the past year action in this critical area of international relations has produced decidedly mixed results.
In many respects arms reduction and arms control are a litmus test, not only of bilateral relations between the two major nuclear Powers, but also of the present state of multilateralism. The signing and subsequent ratification of the Treaty between the Union of Soviet Socialist Republics and the United States of America on the Elimination of Their Intermediate-Range and Shorter-Range Missiles - the INF Treaty - were encouraging developments which, it was hoped, would have had beneficial effects on both bilateral and multilateral negotiations on disarmament.
Unfortunately, such has not been the case. The initial optimism brought about by the resumption of negotiations between the United States and the Soviet Union on the reduction of their strategic arsenals has waned. Problems concerning verification procedures and differences over "Star Wars" testing still exist. 
In like manner, the high hopes invested in the success of the third special session of the General Assembly devoted to disarmament ran afoul of unresolved political differences. The States Members of the United Nations failed to agree on the content of a declaration outlining a new programme for global disarmament.
It is also a source of deep regret to my Government that, 25 years after the signing of the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water, the international community has not yet succeeded in reaching agreement on a comprehensive test-ban treaty. We continue to believe that such an agreement could be achieved if the requisite political will were to be displayed. In addition to curbing the qualitative spiral of the arms race, the delegation of Trinidad and Tobago believes that a test-ban treaty would have an incalculably advantageous effect on both bilateral and multilateral disarmament negotiations.
Halting and reversing the nuclear-arms race should not prevent us from focusing greater attention on the issue of conventional weapons. These have become more sophisticated, more devastating, and certainly more costly. Their use in the developing regions of the world since the end of the Second World War has brought untold misery, destruction and death. Their procurement has burdened, and continues to burden, too many economies in the developing world.
There is increasing awareness today that the accumulation of weapons, nuclear or conventional, does not guarantee security and that greater importance must be attached to social, economic, environmental and other factors that have hitherto been neglected. Is it not paradoxical that, despite this, we continue to squander stupendous amounts of financial, material and human resources on the development and acquisition of armaments?
This waste of resources is all the more deplorable when sickness, starvation, malnutrition and deprivation ,re still the daily lot of a large percentage of the world's population. It is the firm belief of the Government of Trinidad and Tobago that if only a fraction of the resources frittered away on armaments were to be devoted to developmental activities, it would result in a tangible improvement in the living standards of that vast proportion of humanity whose basic needs for food, shelter and health care remain unfulfilled.
Many speakers from this very rostrum have reminded the Assembly of the dismal economic performance of the developing countries. That issue is of particular importance to Trinidad and Tobago, which, like roost other developing countries, is now threatened by rising levels of unemployment, falling export revenues, low commodity prices, and spiralling external debt. It is clear that in this decade the momentum of development achieved in previous decades by the countries of the South has been reversed. A great deal of the regression - and certainly of the stagnation ~ we have endured can be attributed to an international economic system that has not supported our efforts and that, at times, has even been openly hostile.
In response, developing countries are now implementing structural-adjustment programmes with the objective of reviving their flagging economies through the rationalization of their economic structure. The individual and collective experiences of our countries have demonstrated that this process of structural adjustment is painful and, at best; difficult. It must be handled sensitively and sensibly so as not to sow the seeds of political and social instability and unnecessary discontent.
To be successful ultimately, structural adjustment must be bolstered by a favourable international economic environment. An indispensable component of such an international economic environment is a free and open trading system that offers competitive prices for our products and allows us to exploit whatever comparative advantage we may possess. Trinidad and Tobago therefore looks forward to positive results emanating from the ongoing multilateral trade negotiations under the auspices of the General Agreement on Tariffs and Trade (GATT) and, in particular, from the ministerial session in December 1988. We hope that the requisite flexibility will be displayed and will result in progress on issues of importance to the developing countries. We share the view that in the negotiations special attention should be given to completing the unfinished work of previous rounds before moving on to net; issues. The international community should take full advantage of this opportunity to restore discipline and equity to the international trading system.
It is imperative that there be an increased flow of financial resources to developing countries. Flows of concessional resources in particular, which have stagnated in recent years, need to be increased if developing countries are to obtain new money for investment. Such action would contribute to a reversal of a situation in which some developing regions have become net exporters of capital as a result of their obligations to service their external debt.
The Assembly must also address itself to the issue of debt, which is a major barrier to development and which, if neglected, will render futile all efforts at adjustment. Since the Assembly last met, there has not been any major breakthrough in the identification of a comprehensive strategy acceptable to debtors, creditors, commercial banks and multilateral financial institutions. In the interim, a series of new and innovative mechanisms, such as debt-equity swaps, exit bonds, secondary market trading, and conversion of debt into securities, have been introduced. Those new instruments, by themselves, will have little success in reducing the stock of debt and will merely reduce the exposure of some of the creditors. 
Clearly, such an anomalous situation cannot be sustained. The community of nations, therefore, has no alternative but to elaborate a new and comprehensive strategy that takes into account the capacity of debtor countries to repay their debt to developed countries and financial institutions  and at the same time allows room for economic growth. I suggest that the search for such a strategy is not beyond the collective imagination, capability and wisdom of this Assembly.
The major multilateral financial institutions, particularly the World Bank and the International Monetary Fund, must play a more constructive, supportive and progressive role in the global economy. They must critically examine their portfolios and disbursement practices. In keeping with their influence and prestige, they must respond to the demands of a constantly changing global economic environment.
There is no doubt that for many countries of the South there would be increased access to financial resources if the question of graduation were reviewed favourably by the United Nations Development Programme (UNDP) and the Bretton Woods institutions, using the most recent information available. Trinidad and Tobago, which saw its per capita gross national product fall dramatically by 69 per cent from over $US 7 £,000 in 1983 to just over $US 2,000 in 1987, welcomes the decision of the World Bank to degraduate it. We call on the World Bank to review the graduation of other countries that we similarly experienced a fall in their gross national product. We call also on the UNDP to recognize the importance of using the most recent data available in its application of the concept of net-contributor status, and to follow the principle of the World Bank in identifying criteria which would ensure greater equity in the process of graduation.
The interdependence of the global economy requires the major industrial countries to recognize that the co-ordination of their macro-economic policies is a responsibility which devolves on them, owing to the substantial power and influence they exert on the international system. It is therefore incumbent on these States to reduce and eliminate the imbalances in and among their economies which have created distortions in the international economy. My delegation welcomes the corrective measures that have so far been taken and urges that they be continued and strengthened.
It is crucial for the community of nations to give form and substance to the reality of interdependence. It is necessary, therefore, to revive immediately the dialogue between North and South on the full range of issues encompassed in the concept of a new international economic order, To this end, the Trinidad and Tobago delegation supports the call for a special session of the United Nations General Assembly to address the interrelated problems of uneven growth rates, increasing protectionism, low commodity prices and the net transfer of resources from the South to the North.
Among the countries of the South there has been a growing awareness that we need to reverse the roles that we have been assigned in the international economy and to become active participants in, and contributors to, our own development. Reinforced by a shared perception and a common desire for a just and equitable global community, we, the countries of the South, need to stand together to tap and explore our tremendous potential and strengths. Our aspirations have found expression in the Movement of Non-Aligned Countries, the Group of 77 and, recently, the South commission. Trinidad and Tobago has supported, and will continue to support, the efforts and initiatives of these groupings and to encourage other developing countries to make greater use of the South-South dimension and thus translate rhetorical allusions to co-operation into concrete action. 
In addition to the economic vicissitudes that developing countries have been encountering, we are faced with other threats to our sovereignty, security and well-being, in the form of cross-border criminal activities, including the traffic in illicit drugs and the highly immoral and reprehensible dumping of toxic waste.
In recent times the dumping of toxic waste in developing countries, particularly those in the Caribbean and in Africa, has become a matter of great concern. It is unconscionable that industrial agencies from certain developed States, oblivious of the serious threat to the health and the environment of the peoples of the regions affected, seem prepared surreptitiously to use developing countries as a dumping-ground for highly toxic wastes which they find difficult and/or expensive to dispose of at home. Furthermore, these activities place an unreasonably severe burden on the slender technical and management expertise of developing countries in monitoring this illegal dumping. We therefore join with others in deploring in the strongest possible terms this irresponsible conduct on the part of those industrial enterprises which are engaged in this pernicious practice.
My delegation has noted with appreciation the several international and regional initiatives being undertaken to address the dangers of trans-boundary movement of hazardous wastes. We urge the Assembly to request the competent specialized agencies, acting jointly, to take appropriate measures to formulate as a matter of urgency a comprehensive global convention to regulate and/or prohibit the trans-boundary dumping of toxic and other hazardous wastes. Pending the decision of an international convention, my delegation proposes for the Assembly's consideration that a moratorium be declared on further trans-frontier movement of hazardous and toxic waste. The second concern that Trinidad and Tobago has voiced on other occasions and in other forums relates to the illicit production of, trafficking in and abuse of drugs and to the interrelated trafficking in destructive weapons. My Government continues to be committed to the eradication of this scourge. We believe, however, that, in the strategies adopted to combat the drug problem, greater emphasis must be placed on efforts to reduce demand  as well as to improve facilities for treatment and rehabilitation. It will be necessary to continue to intensify and co-ordinate efforts to tackle this problem at all levels.
It is with grave disquiet that my Government views the callous disregard with which international conventions prohibiting the use of certain types of weapons have been flouted. In this context the Prime Minister of Trinidad and Tobago proposed, in June of this year during the third special session of the General Assembly on disarmament, that the United Nations commence discussion on the criminal responsibility of individuals who act in breach of relevant norms of international law. The Prime Minister also requested the Secretary-General to prepare, for submission to the forty-fourth session of the General Assembly, a report on the criminal responsibility of persons who use, or authorize the use of, prohibited weapons and weapons that cause unnecessary human suffering, or who engage in illegal drug trafficking across national frontiers. We are gratified that, at our request, an item dealing with this matter has been included on the agenda of this session. During the discussion of that item it will be necessary eventually to examine the existing international criminal codes and the possibilities of using international commissions of inquiry and of instituting, in the long term, an international criminal court. We are convinced that we can count on the support of other concerned delegations when the item is discussed. 
Over the last three years the United Nations has been in the throes of a financial crisis that threatens the viability of the Organization. There is no need to labour the point. The solution to the problem lies in the full and timely payment of all assessed contributions and the full payment of all arrears.
More recently, the United Nations has been engaged in reform mandated by General Assembly resolution 41/213, and much of the focus has been on a tightening of expenditures. It would seem, however, that due attention should also be devoted to the income side of the balance sheet and, since United Nations income derives almost exclusively from the contributions of Member States, a re-examination of the present methodology for calculating the scale of assessments appears necessary. One of the major drawbacks of this scale is that it is based primarily on per capita income figures - data which were never intended as a measure of capacity to pay.
My delegation believes that each country's gross national income is the · corner-stone of that country's budgetary process, in that it in effect finances the country's expenditure. Naturally enough, each country's pattern of expenditure responds to its own needs, including its basic requirements of food, housing, health, education, public utilities and transport. These are some acceptable basic requirements - that combination generally defined as the infrastructure. It is my contention that the degree to which a country must concentrate its resources on the provision of this minimum standard is a significant factor in determining its capacity to meet its other financial commitments. Furthermore, measures such as the percentage of one or a few main export commodities to total exports, food imports as a percentage of domestic use, and external debt as a percentage of export earnings, among other things, determine each individual State's capacity to pay. 
My delegation believes that the Committee on Contributions should focus on its consideration of the use of social and economic indicators with a view to devising a basket of minimum requirements which could be used to construct what I will loosely call a development index. This index, reflecting each country's developmental status along the continuum from least developed to developed countries, could then be used as a factor, a multiplier, convert caw per capita income into assessable income from which a United Nations rate of assessment could be calculated. The ultimate aim would be to adopt a simple, transparent formula for determining the scale of assessments, which it is hoped would be a straightforward process not requiring ad hoc adjustments or further resort to the mitigation process.
The issue of a programme of action for small Island developing countries is of utmost Importance to Trinidad and Tobago. As early as 1976 the General Assembly issued a call for attention to be paid to the special needs and problems of such countries, as reflected in resolution 31/156 and others, the most recent being resolution 39/212.
Among the catalogue of difficult problems faced by island developing countries the General Assembly identified their vulnerability to natural disasters - a vulnerability demonstrated very dramatically in the devastation wrought by hurricane Gilbert on our sister island of Jamaica. We therefore call on the United Nations to render all possible assistance to Jamaica and to accelerate the larger process by which the particular problems of these countries may be successfully addressed.
In conclusion, the Trinidad and Tobago delegation wishes to note that the improved climate of relations between the super-Powers, the recent successes of the United Nations in bringing to an end a number of long-standing conflicts and the  improved administrative capability of the Organization have confined to restore in some measure the credibility of the United Nations. However, notwithstanding these achievements, this body still has a long way to go to achieve the goals of the Charter and fulfil the expectations of the peoples of the world, to do this, it must be provided with adequate resources. More important, Member States must conduct their relations in accordance with their obligations under the Charter. Heedless to say, at this moment all the ingredients are present for bringing about a revitalization of the United Nations.
As we painstakingly pursue this formidable task, we must ensure that the basic principles that are the corner-stone of the Organization are strictly observed. We must seize the opportunity at this important juncture in the history of the United Nations, for it is only by continuous and universal adherence to the principles enshrined in the Charter that we shall truly embark upon a new and more positive phase in international political, social and economic relations and help to create a better civilization for all mankind.
